Citation Nr: 1037629	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  09-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel  


INTRODUCTION

The Veteran served on active military duty from January 1946 to 
November 1947.  

This issue comes before the Board of Veterans' Appeals (Board) on 
appeal from a April 2008 RO rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied a claim of service connection for 
bilateral hearing loss.  

The May 2009 statement of the case referenced a Virtual VA 
electronic claims file.  This file was checked for new 
information that has not been associated with the claims file; no 
new information was found.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran asserts that his bilateral hearing loss is related to 
his service.  The Veteran was given a 15/15 for both ears on a 
whispered voice test upon enlistment in January 1946.  At 
separation in November 1947, he got a 15/15 for both ears again 
on a whispered voice test and a 15/15 for a spoken voice test.  
An August 1946 record shows the Veteran was a crew messman.  

An October 2002 VA record shows an assessment of hearing 
impairment.  In a May 2003 VA audiology record, the Veteran 
reported he had hearing loss since 1946 and that it has been 
getting worse in both ears.  He reported that he served as a 
boatsman and a "gunnery."  He stated his military noise 
exposure included 6-inch guns and number two turrets.  His post-
military noise exposure included working around motors while he 
was employed in a supermarket.  He did not report tinnitus.  
Audiogram results are reported below.  




HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
50
80
95
LEFT
20
40
60
80
90

The hearing loss was described as mild to profound above 250 
Hertz and mild to severe above 500 Hertz.  Word recognition 
scores were good in the right ear and fair in the left at 
conversational speech levels.  The audiologist stated that the 
results supported a sensorineural hearing loss bilaterally which 
was most likely attributed to "noise exposure."  

In the Veteran's June 2009 appeal, the Veteran stated that he was 
on the USS Topeka while in service and that live round exercises 
were performed on the ship.  He essentially stated he had duties 
on the ship that exposed him to significant acoustic trauma and 
that hearing conservation and safety measures were not adequate.  
The Veteran pointed to a report he submitted which was funded by 
VA and which states that the possibility of delayed onset for 
hearing loss for service members could not be ruled out.  

On remand, the Veteran should be given an examination to 
determine the nature and etiology of his bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)  

1.  Schedule the Veteran for a VA 
examination.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the examination.  
The examiner should determine the etiology of 
the Veteran's bilateral hearing loss 
disability, taking into account his history 
of acoustic trauma as described in the May 
2003 VA record (exposure to guns in service 
and working around motors after service) as 
well as the documented hearing tests in his 
service treatment records.  

The examiner should also comment on the 
information submitted by the Veteran 
regarding hearing loss in the military.  The 
rationale for all opinions should be 
provided.  

2.  Re-adjudicate the Veteran's claim for 
bilateral hearing loss on appeal.  If the 
claim remains denied, provide the Veteran and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal as 
well as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

